Name: Commission Regulation (EEC) No 3656/89 of 7 December 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12 . 89 Official' Journal , of the : European : Communities No L 361 / 1 I (Acts whose publicatidn is obligatory) COMMISSION REGULATION (EEC) No 3656/89 of 7 December 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC). No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 1 8.89/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 3572/89 (4); Whereas Regulation (EEC) No 3153 / 85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded ' as provided for in Commission Regulation (EEC) No 3153 / 85 (5), as last amended by Regulation (EEC) No 3672/89 (6), in the period 29 November to 5 December 1989 for the Greek drachma, the pound sterling and the Italian lira tended to indicate that the agricultural conversion rate, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece and the United Kingdom and, pursuant to Article 5 (3 ) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts for Italy for the cereals sector and for Greece in the olive oil sector, and adjust the compensatory amounts applicable to Greece in the other sectors pursuant to Article 8 of Regulation (EEC) No 3153 /89, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column 'Greece' in Parts 1 , 2, 3 , 4, 5 , 6, 7 , 8 , 9 and 10 of Annex I is replaced by that given in Annex I hereto . 2 . The column headed 'United Kingdom' in Parts 1 , 2 , 3 , 4, 5 , 7 , 8 , 9 and 10 of Annex I are replaced by those in Annex I hereto . 3 . The column 'Italy' in Part 1 of Annex I in replaced by that given in Annex I hereto. 4 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 11 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24 . 6 . 1985 , p . 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . O OJ No L 188 , 1 . 7 . 1989, p . 1 . (4) OJ No L 353, 4 . 12 . 1989, p . 1 . (5) OJ No L 310, 21 . 11 . 1985, p . 4 . 0) OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 361 /2 Official Journal of the European Communities 11 . 12 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr . ¢ Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc 1 000 kg - 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 18,859 18,859 27,440 27,440 18,859 18,859 17,916 17,916 17,916 17,200 17,200 18,859 18,859 17,916 17,916 22,865 21,545 26,403 8,487 18,275 17,544 18,275 18,275 35,540 24,694 24,080 27,346 27,346 27,346 19,236 18,275 25,083 18,275 18,275 19,236 18,275 18,275 2 921,5 2 921,5 4 250,8 4 250,8 2 921,5 2 921,5 2 775,4 2 775,4 2 775,4 2 664,4 2 664,4 2 921,5 2 921,5 2 775,4 2 775,4 3 542,0 3 337,5 4 090,1 1 314,7 2 830,9 2 717,7 2 830,9 2 830,9 5 505,6 3 825,3 3 730,2 4 236,2 4 236,2 4 236,2 2 979,9 2 830,9 3 885,6 2 830,9 2 830,9 2 979,9 2 830,9 2 830,9 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 11 . 12 . 89 Official Journal of the European Communities No L 361 /3 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1 000 kg  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 17,544 19,236 18,275 18,275 18,275 25,083 17,544 30,959 19,236 18,275 20,745 18,275 18,275 18,275 25,083 28,666 18,275 17,544 30,959 24,080 17,544 17,544 19,236 19,236 19,236 18,275 18,275 19,236 18,275 18,275 18,275 19,236 18,275 19,236 18,275 18,275 18,275 14,144 5,658 33,569 25,083 31,891 23,829 27,770 31,872 2 717,7 2 979,9 2 830,9 2 830,9 2 830,9 3 885,6 2 717,7 4 795,9 2 979,9 2 830,9 3 213,6 2 830,9 2 830,9 2 830,9 3 885,6 4 440,7 2 830,9 2 717,7 4 795,9 3 730,2 2 717,7 2 717,7 2 979,9 2 979,9 2 979,9 2 830,9 2 830,9 2 979,9 2 830,9 2 830,9 2 830,9 2 979,9 2 830,9 2 979,9 2 830,9 2 830,9 2 830,9 2 191,1 876,4 5 200,3 ¢3 885,6 4 940,3 3 691,3 4 301,9 4 937,3 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 11 . 12 . 89No L 361 /4 Official Journal of the European Communities Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN, code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  1 000 kg  o o O o O 31,872 28,477 28,477 28,477 28,477 28,477 28,477 28,477 28,477 43,376 37,153 28,477 28,477 28,477 38,850 27,157 28,477 4 937,3 4411,5 4 411,5 4 411,5 4 411,5 4 411,5 4 411,5 4 411,5 4411,5 6 719,4 5 755,3 4411,5 4 411,5 4411,5 6 018,3 4 207,0 4 411,5 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 . 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7,789 16,134 7,789 16,134 7,789 16,690 7,789 16,690 37,719 1 206,6 2 499,3 1 206,6 2 499,3 1 206,6 2 585,5 1 206,6 2 585,5 5 843,0 2,263 350,6 23,525 47,050 9 385,6 18 771,1 O O OO (2) C) OO OO OO OO OO OO OO OO OO OO o o OO OO 36,925 73,849 2,263 25,788 49,313 2,263 39,188 76,112 14 731,4 29 462,9 350,6 9 736,2 19 121,7 350,6 15 082,0 29 813,5 7,167 23,525 1 110,2 9 385,6 No L 361 /511 . 12 . 89 Official Journal of the European Communities Negative Denmark Italy France Greece Ireland Portugal CN code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg  2309 10 33 2309 10 51 2309 10 53 Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 23-9 7543 oo I 47,050 23-9 7547 00  23-9 7548 00 36,925 23-9 7549 00 73,849 23-9 7645 00 7,167 23-9 7646 oo \ 30,692 23-9 7647 00 I 54,217 23-9 7651 00 ' 7,167 23-9 7652 oo 44,092 23-9 7653 oo I \ 81,016 23-4 7624 o  23-4 7692  o . 14,144 23-10 7541 oo  23-10 7542 oo 23,525 23-10 7543 oo \ 47,050 23-10 7547 00  23-10 7548 00 36,925 23-10 7549 oo \ 73,849 23-10 7654 oo I - 14,144 23-10 7655 oo 37,669 23-10 7656 00 61,194 23-10 7660 00 14,144 23-10 7661 oo 51,069 23-10 7662 00 87,993 23-5 7624 0 .  23-5 7693 o 2,263 23-11 7541 oo  23-11 7542 00 23,525 23-11 7543 00 47,050 23-11 7547 oo  23-11 7548 oo 36,925 23-11 7549 00 \ 73,849 23-11 7663 00 2,263 23-11 7664 00 25,788 23-11 7665 00 49,313 23-11 7669 00 2,263 23-11 7670 oo 39,188 23-11 7671 oo 76,112 23-6 7624 o  23-6 7694 o 7,167 23-12 7541 oo  23-12 7542 W) 23,525 23-12 7543 oo 47,050 23-12 7547 oo  23-12 7548 oo 36,925 18 771,1 14 731,4 29 462,9 1 110,2 10 495,8 19 881,3 1 110,2 15 841,6 30 573,1 2 191,1 9 385,6 18 771,1 14 731,4 29 462,9 2 191,1 11 576,7 '20 962,2 2 191,1 16 922,5 31 654,0 350,6 9 385,6 18 771,1 14 731,4 29 462,9 350,6 9 736,2 19 121,7 350,6 15 082,0 29 813,5 1 110,2 9 385,6 18 771,1 14 731,4 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 361 /6 11 . 12 . 89Official Journal of the European Communities Positive Negative Germany Nether* lands Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg £DM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO oo 00 oo O O oo 00 oo 00 00 00 00 00 00 oo 00 00 73,849 7,167 30,692 54,217 7,167 44,092 81,016 14,144 23,525 47,050 36,925 73,849 14,144 37,669 61,194 14,144 51,069 87,993 29 462,9 1 110,2 10 495,8 19 881,3 1 110,2 15 841,6 30 573,1 2 191,1 9 385,6 18 771,1 14 731,4 29 462,9 2 191,1 11 576,7 20 962,2 2 191,1 16 922,5 31 654,0 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . 0 When completing :  customs export formalities carried out in a Member State the currency of which has appreciated, .  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 11 . 12 . 89 Official Journal of the European Communities No L 361 /7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code Notes Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal Table Additionalcode Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 3,352 2,851 3,352 4,359 6,321 4,883 4,883 7,062 3,793 7,062 4,883 4,883 4,359 6,321 4,883 4,883 7,062 3,793 7,062 4,883 4,883 1,744 1,918 1,046 6,321 4,883 12,294 9,678 3,793 6,321 5,580 6,103 4,883 7,062 7,062 4,883 4,883 9,678 12,163 157,8 134,2 157,8 205,2 297,5 229,8 229,8 332.4 178.5 332.4 229,8 229,8 205,2 297.5 229,8 229,8 332.4 178.5 332.4 229,8 229,8 82,1 90,3 49,2 297.5 229,8 578.6 455,5 178,5 297.5 262.6 287,2 229,8 332,4 332.4 229,8 229,8 455.5 572,4 02-3 02-3 02-3 02-3 02-3 02-3 7039 7054 7039 7054 7039 7054 Official Journal of the European Communities 11 . 12 . 89No L 361 / 8 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  02-3 02-3 7039 7054 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 O OO OO OO OO 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 42 10 1602 49 11 12,294 578,6 6,321 297,5 6,321 297,5 6,103 287,2 10,245 482,1 8,196 385,7 6,975 328,3 5,580 262,6 4,883 229,8 5,667 266,7 6,321 297,5 10,681 502,7 6,539 307,8 4,883 229,8 8,937 420,6 6,103 287,2 6,321 297,5 10,681 502,7 6,103 287,2 4,883 229,8 8,937 420,6 6,103 287,2 4,883 229,8 8,937 420,6 6,103 287,2 4,883 229,8 5,885 277,0 4,708 221,6 4,883 229,8 3,923 184,7 2,921 137,5 5,667 266,7 5,885 277,0 2,921 137,5 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because or their composition,the monetary compensatory amount is applied^ only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations. ... . , . O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e after the deduction of the weight of the liquid. 11 . 12 . 89 Official Journal of the European Communities No L 361 /9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negauve CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg live weight  o O o o 12,791 12,791 12,791 12,791 12,791 6 452,6 6 452,6 6 452,6 6 452,6 6 452,6  100 kg net weight  o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O ' 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 ^ 24,303 12 259,9 24,303 12 259,9 24,303 12 259,9 24,303 12 259,9 19,442 9 807,9 19,442 9 807,9 29,163 14711,8 29,163 14 711,8 19,442 9 807,9 33,256 16 776,7 21,617 10 904,8 21,617 10 904,8 3,459 1 744,8 3,459 1 744,8 17,293 8 723,9 5,404 2 726,2 5,404 2 726,2 27,021 13 631,0 17,293 8 723,9 27,021 13 631,0 27,021 13 631,0 5,404 2 726,2 27,021 13 631,0 33,256 16 776,7 27,021 13 631,0 19,442 9 807,9 27,756 14 002,1 27,756 14 002,1 27,756 14 002,1 27,756 14 002,1 16,628 8 388,3 11,128 5 613,7 11,128 5 613,7 O O O 00 O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 11 . 12 . 89No L 361 / 10 Official Journal of the European Communities (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned' meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3 ) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 11 . 12 . 89 Official Journal of the European Communities No L 361 / 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM FI Pta £ Esc 100 pieces  0,499 1,457 0,499 61,8 180,3 61,8  100 kg « 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 2,169 268,5 3,529 436,8 3,345 414,1 2,385 295,2 3,487 431,6 2,726 337,4 3,099 383,6 3,377 417,9 3,407 421,7 3,734 462,2 4,152 513,9 5,041 624,0 5,601 693,3 4,779 591,5 5,226 646,8 4,981 616,6 3,099 383,6 3,377 417,9 3,407 421,7 3,734 462,2 5,041 624,0 5,601 693,3 4,779 591,5 5,226 646,8 4,981 616,6 9,185 1 136,9 3,714 459,7 2,828 350,0 1,958 242,3 5,114 633,0 4,804 594,6 8,701 1 077,0 1,958 242,3 7,154 885,5 4,107 508,4 11 . 12 . 89No L 361 / 12 Official Journal of the European Communities \ " Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 100 kg ­ 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 2,828 1,958 5,451 2,555 4,599 8,701 1,958 10,974 9.185 6,161 5,748 5,479 2,828 1,958 7,838 5,114 7,577 4,804 7.186 8,701 1,958 9,185 3,714 2,828 1,958 5,114 4,804 8,701 1,958 7,154 4,107 2,828 1,958 5,451 2,555 4,599 8,701 1,958 10,974 9,185 6,161 5,748 5,479 2,828 1,958 350,0 242,3 674,7 316,3 569,3 1 077,0 242,3 1 358,3 1 136,9 762,6 711.5 678.2 350,0 242.3 970.2 633,0 937,9 594.6 889.5 1 077,0 242.3 1 136,9 459.7 350,0 242,3 633,0 594.6 1 077,0 242.3 885.5 508.4 350,0 242,3 674.7 316,3 569,3 1 077,0 242,3 1 358,3 1 136,9 762.6 711.5 678.2 350,0 242.3 11 . 12 . 89 Official Journal of the European Communities No L 361 / 13 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc* 100 kg ¢ 100 pieces   100 kg ­ 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 7,838 5,114 7,577 4,804 7,186 8,701 1,958 4,351 1,040 0,357 3,143 14,710 6,412 6,852 14,207 3,646 6,813 9,571 9,173 9,571 12,761 1,729 12,761 1,729 970.2 633.0 937,9 594.6 889,5 1 077,0 242.3 538,5 128,8 44,1 389.1 1 820,8 793.7 848.2 1 758,6 451.3 843,3 1 184,8 1 135,5 1 184,8 1 579,6 214,0 1 579,6 214,0 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 361 / 14 Official Journal of the European Communities 11 . 12 . 89 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Negative PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France , FF Greece Dr Ireland £ Irl Esc 100 kg a + e 7 365,7 4 824,5 7 365,7 d + f d+f a+ c 4 824,5 a+c a+c a + c a + c a + c+f II|| Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 0401 04-1 7058 a + e 0402 10 11 II 18,462 0402 10 19 04-3 7059 II 12,093 04-3 7074 II  \ 04-3 7079 \ 18,462 0402 10 91 04-4 7089 d+f 0402 10 99 04-4 . 7089 d+f 0402 21 11 04-2 7744 II a+ c 0402 21 17 04-6 7098 II 12,093 04-6 7099 II  04-6 7114 Il ' a + c 0402 21 19 04-2 7744 \ a + c 0402 21 91 04-2 7744 l a+c 0402 21 99 04-2 7744 a + c 0402 29 04-2 7744 II a+c+f 0402 91 04-2 7744 II a+ c 0402 99 04-2 7744 III a + c+f 0403 10 11 04-2 7744 IlI a + c 0403 10 13 04-2 7744 l \ a + c 0403 10 19 04-2 7744 l a + c 0403 10 31 04-2 7744 \ a + c+f 0403 10 33 04-2 7744 a + c+f 0403 10 39 04-2 7744 II a+ c+f 0403 90 11 04-5 7093 || 12,093 04-5 7094 \  04-5 7097 l 18,462 0403 90 13 04-6 7098 l 12,093 04-6 7099 \  04-6 7114 a + c 0403 90 19 04-2 7744 l a + c 0403 90 31 04-4 7089 l \ d+f 0403 90 33 04-2 7744 l a + c+f 0403 90 39 04-2 7744 l a + c+f 0403 90 5*1 04-2 7744 l a + c 0403 90 53 04-2 7744 l a + c 0403 90 59 04-2 7744 \ a + c 0403 90 61 04-2 7744 \ a + c + f 0403 90 63 04-2 7744 l a + c+f 0403 90 69 04-2 7744 \ a + c+f a+c a + c + f a + c a+c a+c a+c+f a+c+f a + c+f 4 824,5 7 365,7 4 824,5 a + c a+c d+f a+c+f a+c+f a+c a+c a + c a + c+f a + c+f a + c+f 11 . 12 . 89 Official Journal of the European Communities No L 361 / 15 Positive Negative CN code Table Notes Germany Nether ­ lands Spain United Kingdom PortugalAdditional code Belgium/ Luxem ­ bourg i Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM .F1 Pta £ Esc  100 kg  a+c a+c a + c a + c ' a + c a + c a+c+f . a + c + f a + c + f a + c + f a + c + f a + c + f 6 197,5 6 352,4 6 433,5 6 594,3 a + c a + c a + c a + c a + c a + c a + c+f a + c + f a + c+f a+c+f a+c+f a+c + f 15,534 15,923 16,126 16,529 20,266 20,773 31,131 31,909 8 085,3 ' 8 287,4 . 12 419,8 12 730,3 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10.90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 . 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b b x coef b x coef b x coef b 22,956 26,406 15,782 20,685 7,174 10,506 26,406 20,685 10,506 26,406 35,763 9,499 13,936 20,283 9 158,6 10 534,9 6 296,5 8 252,6 . 2 862,1 4 191,6 10 534,9 8 252,6 4 191,6 10 534,9 14 267,8 3 789,5 5 559,8 8 092,0 No L 361 / 16 Official Journal of the European Communities 11 . 12 . 89 Negative PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Esc 100 kg ­ 9 596,3 3 789,5 5 559,8 8 092,0 8 092,0 9 596,3 9 596,3 9 981,9 8 252,6 9 158,6 10 534,9 6 296,5 8 252,6 12 331,8 12 331,8 8 252,6 12 331,8 I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 0406 30 10 04-10 7239 I \ 24,053 0406 30 31 04-10 7235  04-10 7236 9,499 04-10 7237 13,936 \ 04-10 7238 Il 20,283 0406 30 39 04-10 7235 Il \  04-10 7238 20,283 04-10 7239 24,053 0406 30 90 II \ 24,053 0406 40 00 04-11 7240 II \  04-11 7241 II \ 25,020 0406 90 11 04-12 7242 20,685 04-12 7243 \  04-12 7244 \ 22,956 04-12 7245 II 26,406 04-12 7246 15,782 04-12 7247 20,685 0406 90 13 04-13 7248 I  04-13 7250 II 30,910 0406 90 15 04-13 7248  04-13 7250 \ 30,910 0406 90 17 04-13 7248  04-13 7249 \ 20,685 04-13 7250 \ 30,910 0406 90 19 \ \  0406 90 21 04-14 7251  04-14 7252 28,344 0406 90 23 04-15 7254  \ 04-15 7255 ll 22,956 04-15 7256 26,406 04-15 7257 l 15,782 - 04-15 7258 \ 20,685 0406 90 25 04-15 7254 \  04-15 7255 \ 22,956 04-15 7256 l 26,406 04-15 7257 15,782 04-15 7258 \ 20,685 0406 90 27 04-15 7254 I  04-15 7255 \ 22,956 04-15 7256 \ 26,406 04-15 7257 \ \ 15,782 04-15 7258 \ 20,685 0406 90 29 04-15 7253 I  I 04-15 7254 \  04-15 7255 \ 22,956 11 308,1 9 158,6 10 534,9 6 296,5 8 252,6 9 158,6 10 534,9 6 296,5 8 252,6 9 158,6 10 534,9 6 296,5 8 252,6 9158,6 11 . 12 . 89 Official Journal of the European Communities No L 361 / 17 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  26,406 15,782 20,685 10 534,9 6 296,5 8 252,6 22,956 26,406 15,782 20,685 9 158,6 10 534,9 6 296,5 8 252,6 22,956 26,406 15,782 20,685 9 158,6 10 534,9 6 296,5 8 252,6 22,956 26,406 15,782 20,685 9 158,6 10 534,9 6 296,5 8 252,6 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04rl5 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226. 7227 7228 7229 7230 7259 22,956 26,406 15,782 20,685 9 158,6 10 534,9 6 296,5 8 252,6 22,956 26,406 15,782 ' 20,685 9 158,6 10 534,9 6 296,5 8 252,6 22,956 26,406 15,782 20,685 9 158,6 10 534,9 ' 6 296,5 8 252,6 35,763 14 267,8 22,956 26,406 15,782 20,685 9 158,6 10 534,9 6 296,5 8 252,6 No L 361 / 18 Official Journal of the European Communities 11 . 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece , Dr Ireland £ Irl Portugal EscDM F1 &gt; Pta £  100 kg  22,956 26,406 15,782 20,685 22,956 26,406 15,782 20,685 22,956 26,406 15,782 20,685 9 158,6 10 534,9 6 296,5 8 252,6 9 158,6 10 534,9 6 296,5 8 252,6 9 158,6 10 534,9 6 296,5 8 252,6 22,956 26,406 15,782 20,685 ' 22,956 26,406 15,782 20,685 9 158,6 10 534,9 6 296,5 8 252,6 9 158,6 10 534,9 6 296,5 8 252,6 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 D4-16 D4-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-16 34-15 34-15 34-15 34-15 34-15 34-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 22,956 26,406 15,782 20,685 9 158,6 10 534,9 6 296,5 8 252,6 22,956 26,406 15,782 20,685 7,174 10,506 7,174 10,506 26,406 20,685 9 158,6 10 534,9 6 296,5 8 252,6 2 862,1 4 191,6 2 862,1 4 191,6 10 534,9 8 252,6 11 . 12 . 89 Official Journal of the European Communities No L 361 / 19 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta £ Esc  100 kg  0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580' 7581 7582 7583 7584 7885 7553 10,506 26,406 20,685 10,506 2,353 4,705 7,058 8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2,353 4,705 7,058 8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2,353 4,705 7,058 8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2,353 4 191,6 10 534,9 8 252,6 4 191,6 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 2309 10 39 . 2309 10 59 No L 361 /20 Official Journal of the European Communities 11 . 12 . 89 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ - Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  2309 10 59 2309 10 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 4,705 7,058 8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2,353 4,705 7,058 8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2,353 4,705 7,058 8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2,353 4,705 7,058 8,822 9,881 10,586 3,692 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2.946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2309 90 35 2309 90 39 11 . 12 . 89 Official Journal of the European Communities No L 361 /21 Positive Negative Spain Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg- Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £Ir Esc 100 kg - 2309 90 39 2309 90 49 2309 90 59 7,385 11,077 13,847 15,508 16,616 2,353 4,705 7,058 8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2,353 4,705 7,058 .8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2,353 4,705 7,058 8,822 9,881 10,586 3,692 7,385 11,077 13,847 15,508 16,616 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 938,6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 1 473,1 2 946,3 4 419,4 5 524,3 6 187,2 6 629,1 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 2309 90 70 No L 361 /22 Official Journal of the European . Communities 11 . 12 . 89 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc a b  % milk fat/ 100 kg product  0,347 138,6 0,381 152,0 c  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,158 63,0 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,185 73,7 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  ' 0,014 5,7 f  % sucrose/ 100 kg product  0,066 10,2 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 11 . 12 . 89 Official Journal of the European Communities No L 361 /23 PART 6 SECTOR WINE Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 o I 700,5 700,5 30,4 700,5 30,4 490,8 490,8 30,4 490,8 30,4 700,5 30,4 700,5 30,4 490,8 30,4 490,8 30,4 30,4 700,5 700,5 700,5 700,5 30,4 700,5 30,4 490,8 490,8 30,4 490,8 30,4 700,5 700,5 30,4 700,5 22-5 7432 0 22-5 7434 0 22-5 7587 (2) \ 22-5 7588 0 2204 21 29 22-6 7438 0 l 22-6 7439 0 l 22-6 7441 o 22-6 7589 (2) 22-6 7590 0 l l l 2204 21 35 22-8 7449 0 22-8 7451 o 22-8 7591 0 22-8 7592 o 2204 21 39 22-9 7455 0 22-9 7457 0 22-9 7593 0 l 22-9 7594 0 I 2204 29 10 22-3 7426 0 2204 29 25 22-11 .7478 0 22-11 7479 (2) 22-11 7480 (2) l 22-11 7481 o l 22-11 7483 0 l 22-11 7595 0 22-11 7596 o 2204 29 29 22-12 7487 o l 22-12 7488 0 22-12 7490 o l 22-12 7597 0 l 22-12 7598 0 2204 29 35 22-14 7498 0 . 22-14 7499 0 22-14 7518 0 22-14 7599 0 ' No L 361 /24 11 . 12 . 89Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 29 35 22-14 7614 (l) \ 30,4 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 0 0 0 490,8 30,4 490,8 30,4 (') °/o vol/hl O hi 11 . 12 . 89 Official Journal of the European Communities No L 361 /25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg F1 Bfrs/Lfrs Dkr LitDM Pta £ FF Dr £ Irl Esc 100 kg ¢ o o (') C) o 1701 11 10 1701 11 90 1701 12 10 17.01 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90  100 kg of dry matter   % sucrose content and 100 kg net ­ 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17- 10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O C) 5,479 5,479 5,479 5,479 5,479 5,479 5,479 5,479 6,571 6,571 6,571 6,571 6,571 6,571 0,0657 0,0657 0,0657 6,571 0,0657 0,0657 0,0657 0,0657 0,0657 0,0657 0,0657 6,571 0,0657 0,0657 0,0657 848,8 848,8 848,8 848,8 848,8 848,8 848,8 848,8 1 017,9 1 017,9 1 017,9 1 017,9 1 017,9 1 017,9 10,179 10,179 10,179 1 017,9 10,179 10,179 10,179 10,179 10,179 10,179 10,179 1 017,9 10,179 10,179 10,179  100 kg of dry matter  1702 90 30 1702 90 60  % sucrose content and 100 kg net  1702 90 71 1702 90 90 '3 3 3 3 3 3 3 100 kg of dry matter - 2106 90 30 / 2106 90 59  % sucrose content and 100 kg net  o C) o No L 361 /26 Official Journal of the European Communities 11 . 12 . 89 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated t multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports. 11 . 12 . 89 Official Journal of the European Communities No L 361 /27 ' PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlF1 £ EscDM Pta  100 kg  16,616 18,643 26,507 2,765 4,201 16,616 18,643 26,507 2,765 4,201 4,308 4,308 3,939 3,939 4,412 4,412 6 629,1 7 439,0 10 575,1 825,7 1 103,2 1 676,0 6 629,1 7 439,0 10 575,1 825,7 1 103,2 1 676,0 1 718,6 1 718,6 610,2 610,2 683,4 683,4 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 9061 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 » 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 361 /28 Official Journal of the European Communities 11 . 12 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF 'Greece Dr Ireland £ Irl Portugal Esc  100 kg  7632 535,1 535,1 535,1 3,454 3,454 3,035 3,454 2,733 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 3,931 5,173 609,1 801,4 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 3,140 3,673 5,471 4,971 7,708 891,9 1 176,8 1 894,2 1 695,1 2 786,9 6585 7585 6586 7586 7001 7002 7003 7004 7635 7636 7637 7642 595,5 852,0 2,661 3,844 5,500 2,919 11 . 12 . 89 Official Journal of the European Communities No L 361 /29 Positive Negative Germany Nether ­ lands Spam United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl £DM F1 Pta Esc 100 kg  2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 824,5 644,2 1 172,6 496,9 496,9 824,5 644,2 1 172,6 595,5 852,0 527,8 711,1 967,6 5,323 4,158 7,570 3,208 3,208 2,919 5,323 4,158 7,570 2,661 3,844 5,500 2,165 3,407 4,590 6,246 3,015 4,257 5,440 2,512 3,931 5,173 2,326 3,745 4,987 6,170 7,826 3,072 4,491 5,733 6,916 8,572 3,922 5,341 6,583 7,766 4,838 6,257 7,499 6,979 8,398 9,640 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 659,4 842,7 609,1 801,4 928,1 1 148,0 1 340,3 1 523,6 1 780,1 1 043,7 1 263,6 1 455,9 1 639,2 1 895,7 1 175,3 1 395,2 1 587,5 1 770,8 1 317,3 1 537,2 1 729,5 2 784,2 3 004,1 3 196,4 No L 361 /30 Official Journal of the European Communities 11 . 12 . 89 Positive Negative CN code Tab e Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Fl Pta £ Esc  100 kg  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 10,823 3 379,7 12,479 3 636,2 7,725 2 899,8 9,144 3 119,7 10,386 3 312,0 11,569 3 495,3 13,225 3 751,8 8,575 3 031,4 9,994 3 251,3 11,236 3 443,6 12,419 3 626,9 9,491 ¢ 3 173,4 10,910 3 393,3 12,152 3 585,6 12,462 4 971,8 13,881 5 191,7 15,123 5 384,0 16,306 5 567,3 17,962 5 823,8 13,208 5 087,4 14,627 5 307,3 15,869 5 499,6 17,052 5 682,9 18,708 5 939,4 14,058 5 219,0 15,477 5 438,9 16,719 5 631,2 17,902 5 814,5 14,974 5 361,0 16,393 5 580,9 17,635 5 773,2 24,259 9 678,5 25,678 9 898,4 26,920 10 090,7 28,103 ' 10 274,0 29,759 10 530,5 25,005 9 794,1 26,424 10 014,0 27,666 10 206,3 28,849 10 389,6 25,855 9 925,7 27,274 10 145,6 28,516 10 337,9 26,771 10 067,7 28,190 10 287,6 11 . 12 . 89 Official Journal of the European Communities No L 361 /31 Positive Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £DM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 /i /i (i /i /i /i /i /1 /i /i /1 /i /i (i (i /i /i /i /1 ( i /i /i /i n /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 /1 (l / 1 (l /1 /1 /1 /1 2,281 3,523 4,706 6,362 3,027 4,269 5,452 7,108 2,458 3,877 5,119 6,302 3,374 4,793 6,035 3,188 4,607 5,849 7,032 8,688 3,934 5,353 6,595 7,778 9,434 4,784 6,203 7,445 8,628 5,700 7,119 8,361 7,841 9,260 10,502 11,685 13,341 8,587 10,006 11,248 12,431 14,087 9,437 563,6 755,9 939,2 1 195,7 679,2 871,5 1 054,8 1 311,3 590,9 810,8 1 003,1 1 186,4 732,9 952,8 1 145,1 1 271,8 1 491,7 1 684,0 1 867,3 2 123,8 1 387,4 1 607,3 1 799,6 1 982,9 2 239,4 1 519,0 1 738,9 1 931,2 2 114,5 1 661,0 1 880,9 2 073,2 3 127,9 3 347,8 3 540,1 3 723,4 3 979,9 3 243,5 3 463,4 3 655,7 3 839,0 4 095,5 3 375,1 No L 361 /32 Official Journal of the European Communities 11 . 12 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl EscDM  100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 72b5 7206 7207 7208 (') O C) (') (') 0 O o o o 0 C) C) o o o o o o 0 o (') (') 0 (') C) 0 0 ( l) C) o o O o o o (l) o C) C) o 0 C) (l) n 10,856 3 595,0 12,098 3 787,3 13,281 3 970,6 10,353 3 517,1 11,772 3 737,0 13,014 3 929,3 13,324 5 315,5 14,743 5 535,4 15,985 5 727,7 17,168 5 911,0 18,824 6 167,5 14,070 5 431,1 15,489 5 651,0 16,731 5 843,3 17,914 6 026,6 19,570 6 283,1 14,920 5 562,7 16,339 5 782,6 17,581 5 974,9 18,764 6 158,2 15,836 5 704,7 17,255 5 924,6 18,497 6 116,9 25,121 10 022,2 26,540 10 242,1 27,782 10 434,4 28,965 10 617,7 25,867 10 137,8 27,286 10 357,7 28,528 10 550,0 29,711 10 733,3 26,717 10 269,4 28,136 10 489,3 29,378 10 681,6 27,633 10 411,4 29,052 10 631,3 3,729 1 487,8 5,148 1 707,7 6,390 1 900,0 7,573 2 083,3 9,229 2 339,8 4,475 1 603,4 5,894 1 823,3 7,136 2 015,6 8,319 2 198,9 11 . 12 . 89 Official Journal of the European Communities No L 361 /33 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tabe Additional. code Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  0) 0) C) C) o C) o (') C) n o o 0 C) o o o o (') o C) C) o o o o O o o o C) n o n o o C) (o o (') (') C) C) (') 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 9,975 5,325 6,744 7,986 9,169 6,241 7,660 8,902 7,157 8,576 15,692 17,111 18,353 19,536 21,192 16,438 17,857 19,099 20,282 21,938 17,288 18,707 19,949 21,132 18,204 19,623 19,120 5,966 7,385 8,627 9,810 11,466 6,712 8,131 9,373 10,556 12,212 7,562 , 8,981 10,223 11,406 8,478 9,897 11,139 9,394 2 455,4 1 735,0 1 954,9 2 147,2 2 330,5 1 877,0 2 096,9 2 289,2 2 019,0 2 238,9 6 260,8 6 480,7 6 673,0 6 856,3 7 112,8 6 376,4 6 596,3 6 788,6 6 971,9 7 228,4 6 508,0 6 727,9 6 920,2 7 103,5 6 650,0 6 869,9 6 792,0 2 380,5 2 600,4 2 792,7 2 976,0 3 232,5 2 496,1 2 716,0 2 908,3 3 091,6 3 348,1 2 627,7 2 847,6 3 039,9 3 223,2 2 769,7 2 989,6 3 181,9 2 911,7 11 . 12 . 89No L 361 /34 Official Journal of the European Communities Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Li: FF Dr £ Ir Esc 100 kg ¢ o o o C) o o o o C) o 0) o C) C) o O C) o C) C) 0 o o o C) 0) O O O 0) o o o (') o C) C) C) o o C) C) C) o 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 10,813 15,935 17,354 18,596 19,779 21,435 16,681 18,100 19,342 20,525 22,181 17,531 18,950 20,192 21,375 18,447 19,866 19,363 8,016 9,435 10,677 11,860 13,516 8,762 10,181 11,423 12,606 14,262 9,612 11,031 12,273 13,456 10,528 11,947 13,189 11,444 12,863 16,158 17,577 18,819 20,002 21,658 16,904 18,323 19,565 3 131,6 6 358,0 6 577,9 6 770,2 6 953,5 7 210,0 6 473,6 6 693,5 6 885,8 7 069,1 7 325,6 6 605,2 6 825,1 7 017,4 7 200,7 6 747,2 6 967,1 6 889,2 3 198,8 3 418,7 3 611,0 3 794,3 4 050,8 3 314,4 3 534,3 3 726,6 3 909,9 4 166,4 3 446,0 3 665,9 3 858,2 4 041,5 3 588,0 3 807,9 4 000,2 3 730,0 3 949,9 6 447,1 6 667,0 6 859,3 7 042,6 7 299,1 6 562,7 6 782,6 6 974,9 No L 361 /3511 . 12 . 89 Official Journal of the European Communities Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  \ 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 O (') (') C) O O O (') 0 C) O o (l) o o C) C) 0 O 0 o C) C) C) C) C) C) C) C) C) C) C) (') o C) o (l) C) C) C) 0 C) C) C) n 20,748 17,754 19,173 20,415 18,670 20,089 11,745 13,164 14,406 15,589 17,245 12,491 13.910 15,152 16,335 17,991 13,341 14,760 16,002 17,185 14,257 15,676 16,918 15,173 16,592 16,564 17,983 19,225 20,408 22,064 17,310 18,729 19,971 21,154 18,160 19,579 20,821 19,076 20,495 16,250 17,669 18.911 20,094 21,750 16,996 7 158,2 6 694,3 6 914,2 7 106,5 6 836,3 7 056,2 4 686,6 4 906,5 5 098,8 5 282,1 5 538,6 4 802,2 5 022,1 5 214,4 5 397,7 5 654,2 4 933,8 5 153,7 5 346,0 5 529,3 5 075,8 5 295,7 5 488,0 5 217,8 5 437,7 6 609,0 6 828,9 7 021,2 7 204,5 7 461,0 6 724,6 6 944,5 7 136,8 7 320,1 6 856,2 7 076,1 7 268,4 6 998,2 7 218,1 6 483,9 6 703,8 6 896,1 7 079,4 7 335,9 6 599,5 No L 361 /36 Official Journal of the European Communities 11 . 12 . 89 Positive Negative Germany Nether ­ lands Spam United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ' Lit France FF Greece Dr Ireland £ IrlF1 £DM Pta Esc  100 ke  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 O C) 0 C) (l) C) (l) 0 C1) 0 0 0 0 o c&gt; (') O o C) C) o o O C) 0 (') o o 0 0 o 0 O C) C) C) o 0 C) C) C) 0) C) o m 18,415 19,657 v20,840 22,496 17,846 19,265 , 20,507 21,690 18,762 20,181 21,423 19,678 21,097 18,022 19,441 20,683 21,866 23,522 18,768 20,187 21,429 22,612 19,618 21,037 22,279 20,534 21,953 18,092 19,511 20,753 21,936 18,838 20,257 21,499 22,682 19,688 21,107 22,349 20,604 22,023 23,262 24,681 25,923 24,008 25,427 6 819,4 7 011,7 7 195,0 7 451,5 6 731,1 6 951,0 7 143,3 7 326,6 6 873,1 7 093,0 7 285,3 7 015,1 7 235,0 7 190,9 7 410,8 7 603,1 7 786,4 8 042,9 7 306,5 7 526,4 7 718,7 7 902,0 7 438,1 7 658,0 7 850,3 7 580,1 7 800,0 7 218,1 7 438,0 7 630,3 7 813,6 7 333,7 7 553,6 7 745,9 7 929,2 7 465,3 7 685,2 '7 877,5 7 607,3 7 827,2 9 280,4 9 500,3 9 692,6 9 396,0 9 615,9 11 . 12 . 89 Official Journal of the European Communities No L 361 /37 Positive Negative Germany Nether ­ lands Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc O C) C) o C) o O o O C) C) O o o 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960  100 kg  26,669 9 808,2 24,858 9 527,6 26,277 ¢ 9 747,5 28,431 11 342,7 29,850 11 562,6 31,092 11 754,9 29,i77 11 458,3 30,596 11 678,2 30,027 1 1 589,9 31,446 11 809,8 33,600 13 405,0 35,019 13 624,9 34,346 13 520,6 35,765 13 740,5 3,428 531,2 4,847 751,1 34,561 13 788,6 35,980 14 008,5 37,222 14 200,8 35,307 13 904,2 36,726 14 124,1 37,968 14 316,4 5,754 .1 459,3 7,173 1 679,2 36,157 14 035,8 37,576 14 255,7 10,407 3 315,4 11,826 3 535,3 15,890 5 503,0 17,309 5 722,9 4,290 874,9 5,709 1 094,8 35,423 14 132,3 36,842 14 352,2 38,084 14 544,5 36,169 14 247,9 37,588 14 467,8 38,830 14 660,1 6,616 1 803,0 8,035 2 022,9 37,019 , 14 379,5 38,438 14 599,4 11,269 3 659,1 12,688 3 879,0 16,752 5 846,7 C) O O O o o C) o o o 0 o o 0) 11 . 12 . 89No L 361 /38 Official Journal of the European Communities 1 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I I  100 kg   7961 o 18,171 6 066,6 Amounts to be deducted 51 xx I 0,407 162,2 52xx I 0,859 342,9 53xx 1,375 548,6 54xx I 1,848 737,2 55xx I 2,707 1 080,1 56xx I 4,023 1 604,9 570x \ 6,165 2 459,5 57 lx 6,165 2 459,5 572x I " 8,538 3 406,3 573x \ 8,538 3 406,3 574x I 10,978 4 379,6 575x I 10,978 4 379,6 576x I 13,417 5 352,8 577x \ 13,417 5 352,8 578x \ 15,857 6 326,1 59xx \ 0,407 162,2 Amounts to be deducted 61xx I 0,294 117,4 62xx II 0,622 248,3 63xx II 0,996 397,2 64xx I 1,338 533,8 65xx I 1,960 782,0 66xx I 2,913 1 162,1 670x \ 4,464 1 780,8 671x \ 4,464 1 780,8 672x \ 6,182 2 466,4 673x \ 6,182 2 466,4 674x \ 7,949 3 171,1 675x \ 7,949 3 171,1 676x \ 9,715 3 875,8 677x l 9,715 3 875,8 678x \ 11,481 4 580,5 69xx I 0,294 117,4 11 . 12 . 89 Official Journal of the European Communities No L 361 /39 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products , by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1.7. 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods isdess than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 361 /40 Official Journal of the European Communities 11 . 12 . 89 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2007 91 10 20-4 7385 I 3,286 I  100 kg  509,0 I 2007 99 10 20-5 7387 \ 3,286 509,0 2007 99 31 20-5 7387 l \ 3,286 \ 509,0 2007 99 33 20-5 7387 l 3,286 \ 509,0 \ 2007 99 35 20-5 7387 l 3,286 509,0 2007 99 39 20-5 7387 \ l 3,286 l l l 509,0 l 11 . 12 . 89 Official Journal of the European Communities No L 361 /41 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts CN code Ireland Portugal £ Irl Esc 1509 10 10 1509 10 90 I Positive Negative Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr \ I \ i  100 kg  15-1 7298 II 11,232 373,0 15-1 7299 II 11,232 373,0 15-1 7314 Il 7,864 \ 261,2 15-2 7709 II 12,437 / 413,0 15-2 7713 9,069 301,2 15-2 7714 9,069 \ 301,2 15-3 7717 12,356 410,3 15-3 7718 8,988 298,5 15-3 7719 8,988 \ 298,5 15-4 7724 4,756 \ 157,9 15-4 7729 4,756 157,9 15-4 7733 1,388 46,1 15-5 7734. 5,802 192,7 15-5 7737 2,434 \ 80,8 15-5 7738 I i 2,434 80,8 1509 90 00 1510 00 10 1510 00 90 Official Journal of the European Communities 11 . 12 . 89No L 361 /42 ANNEX II Monetary coefficients Member States Products Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)   1,121 1,158 1,081 1,167 1,167 1,123 1,158 1,167 1,158 1,167 1,167     1,270 1,270 1,014 1,095 1,095 1,188 1,060 1,270 1,095 1,270 1,095 1,095  0,964 0,964 0,973 0,973 0,964 0,973 0,964 0,973 1,032 1,032  Olive oil sector   1,082     1,010    ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,83186 58,2471 55,2545 48,2869 Dkr 0,523718 10,7721 10,2187 8,93007 DM 0,137299 2,82404 2,67895 2,34113 FF 0,460483 9,47144 8,98483 7,85183 F1 0,154701 3,18196 3,01849 2,63785 £ Irl 0,0512510 1,05416  0,873900 £ 0,0486180  0,948622 0,829001 Lit  2 056,85 1 951,17 1 705,13 Dr 12,4310 255,687 242,551 211,965 Esc 11,7869 242,439 229,983 200,982 Pta 8,66755 178,278 169,119 147,793